PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/408,983
Filing Date: 18 Dec 2014
Appellant(s): Sako et al.



__________________
Suzanne Konrad
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/12/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/08/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Appellant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirozawa et al. (JPS62030846, machine translation referred to herein) in view of either one of Martin (US 3,892,598) or Cox et al. (US 2006/0144477), and further in view of Nonomura et al. (US 2006/0006210).
Regarding claim 1, Hirozawa et al. discloses a manufacturing method for Fe-B-R sintered magnetic materials [p.1 In.1-3]; wherein R is at least one of Nd, Pr, Dy, Ho, Tb, La, Ce, Sm, Ge, Er, Eu, Tm, Yb, Lu, and Y [p.2 In.1-5].  The examiner submits that it would have been obvious for one of ordinary skill to arrive at the claimed composition because one of ordinary skill would have reasonably been able to select Nd and one other rare earth from the expressly disclosed group of rare earths of Hirozawa et al. as mentioned above.  See 
Hirozawa et al. further discloses fabricating the magnetic material by compacting magnetic powder [p.2 In.51-55], sintering at 1000 to 1100 degrees C to form a sintered compact [p2 In.56-58], hot forming the sintered compact at 650 to 900 degrees C through die molding [p.3 In.1-8], and subsequent aging at 350 to 1100 degrees C, wherein the sintering and molding is performed in a mold [p.3 In.9-13, p.4 In.56-64].  The examiner notes that the aforementioned molding temperature of Hirozawa et al. does not exceed the sintering temperature; and the aging heat treatment reasonably overlaps with that of the instant claim such that prima facie evidence of obviousness exists.  See MPEP 2144.05(I).  For example, the examiner submits that the aging temperature of Hirozawa et al. can be considered to be below the molding temperature when the molding temperature is selected to be 900 degrees C and the aging temperature is below that range (ie. 500 to 899 degrees C), all of which are reasonably encompassed by the disclosed parameters of Hirozawa et al.  Furthermore, the examiner considers the recrystallization and reorientation during hot forming and improving magnetic properties during aging as expressly taught by Hirozawa et al. to meet the claimed functional limitations of correcting dimensions during pressure molding and adjusting texture during aging, respectively [p.2 In.70-72, p.3 In.9-16].  See MPEP 2173.05(g).
Hirozawa et al. does not expressly teach that the aging heat treatment utilizes the same atmosphere and containment vessel as pressure molding as same inert atmosphere environment [col.5 In.59-63], such that exposure to the ambient atmosphere is avoided and permanent magnet properties are stabilized (emphasis added) [col.4 In.23-26].  The examiner submits that one of ordinary skill would have recognized that maintaining the compact in the same atmosphere, as disclosed by Martin, would naturally correspond to using the same containment vessel for said compact because one of ordinary skill would have reasonably known that using the same containment vessel in which the same atmosphere and compact are processed would expectedly improve efficiency over the alternative method of purging an old atmosphere, reinjecting new inert gas, and re-heating said gas to a desired temperature, etc.  
Furthermore, the examiner notes that the instant claim is met when one considers the furnace itself to meet the limitation of a containment vessel since Martin expressly teaches sintering and aging in the same gas atmosphere, as stated previously, and because one of ordinary skill would reasonably consider the aforementioned features of a furnace to contain the compact (ie. containment vessel).  Therefore, it would have been obvious to one of ordinary skill to modify the method of Hirozawa et al. by utilizing the same vessel and atmosphere during processing as disclosed by Martin, in order to stabilize magnetic 
The examiner further submits that one of ordinary skill would have reasonably applied the concept of using the same atmosphere for sintering, furnace cooling, and aging (disclosed by Martin) to the general method of sintering-forming-aging of Hirozawa et al. to arrive at the instant claim because using one piece of construction (ie. one containment vessel for pressure molding and aging) instead of the structure disclosed in the prior art (ie. separate pressure molding and aging devices) is merely a matter of obvious engineering choice absent evidence showing insight that was contrary to the understandings and expectations of the prior art.  See MPEP 2144.04(V)(B).  Furthermore, such a combination would have the predictable result of achieving stabilized magnet properties, such that one of ordinary skill would have reasonably applied the known technique of integral heat treatment of Martin, which achieves protection against exposure to ambient atmosphere through using the same inert environment [col.4 In.29-36], to improve the known method of Hirozawa et al. in the same way.  See MPEP 2143(I)(C).
Alternatively, Cox et al. discloses a method of improving processability of a sintered part [abstract, 0018]; wherein a pressure molding step of hot isostatic pressing is directly followed by a subsequent aging heat treatment step in the same furnace such that the processability of the part is improved (emphasis added) [0025-0026].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Hirozawa et al. by utilizing the same furnace for no other steps (ie. gas venting, removal of compact to be put into another container, etc.) are performed between the pressure molding and aging as would have been recognized by one of ordinary skill (emphasis added) [0026-0030, fig.2].  Thus, the examiner reasonably considers the combined disclosures of Hirozawa et al. in view of Martin or Cox et al. to meet the claimed limitation of performing aging treatment and pressure molding in the same containment vessel and atmosphere as claimed.
The aforementioned prior art does not expressly teach that the mold is maintained in a same position during aging and pressure molding as claimed. Nonomura et al. discloses a similar heating furnace [abstract]; wherein said heating furnace has controllable heaters that change a heating temperature inside the furnace such that a desired temperature profile can be achieved without moving the object such that the furnace only requires one heating chamber and is not required to have physically separate heating areas [0151].  Therefore, it would have been obvious to modify the method of the aforementioned prior art by performing the aforementioned heating steps of 
Regarding claim 2, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art does not expressly teach that the heated atmosphere from sintering is utilized for pressure molding.  However, the examiner submits that it would have been obvious to one of ordinary skill to modify the method of the aforementioned combinations, which suggest utilizing the same furnace and atmosphere for pressure molding and aging, by also utilizing the same furnace and atmosphere for sintering and pressure molding, in order to stabilize magnetic properties and avoid exposure to 
Regarding claims 3 and 8, the aforementioned prior art discloses the method of claims 1-2, respectively (see previous).  Hirozawa et al. further teaches that the whole manufacturing process such be carried out under non-oxidizing atmosphere [p.4 In.32-36].
Regarding claims 4-5 and 9-12, the aforementioned prior art discloses the method of claims 1-3, respectively (see previous).  Hirozawa et al. further teaches that the hot forming and aging results in diffusion hardening [p.3 In.1-3]; which the examiner considers to meet the limitation of grain boundary diffusion because diffusion hardening would have been expected to result in grain boundary diffusion.  Alternatively, the examiner considers the method of Hirozawa et al. to be substantially similar to that of the instant invention such that similar properties of grain boundary diffusion would be expected as will be explained further.  Specifically, the instant invention teaches achieving grain boundary diffusion at temperatures of 800 to 1000 degrees C [0084].  As stated 
Regarding claims 6-7 and 13-20, the aforementioned prior art discloses the method of claims 1-5, respectively (see previous).  Hirozawa et al. further teaches hot forming at 650 to 900 degrees C, as stated previously [p.3 In.1-8].  The examiner notes that the disclosed temperature range of Hirozawa falls within the instantly claimed range of 620 degrees C and above, and overlaps with the instantly claimed range of 800 degrees C and below, which is prima facie evidence of anticipation and obviousness, respectively.  See MPEP 2131.03 & MPEP 2144.05(I).  As stated previously, the examiner reasonably considers the hot forming of Hirozawa et al. to meet the claimed limitation of pressure molding since molding under pressure occurs in both situations.
Claims 4-5, 9-12, 15-16, and 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirozawa et al. (JPS62030846, machine translation referred to herein) in view of others as applied to claims 1-5 above, and further in view of Hirota et al. (2006, Coercivity enhancement by the grain boundary diffusion process to Nd-Fe-B sintered magnets).
Regarding claims 4-5 and 9-12, the aforementioned prior art discloses the method of claims 1-3, respectively (see previous).  The aforementioned prior art does not expressly teach a grain boundary diffusion step as claimed.  Hirota et al. discloses that it is known to perform a grain boundary diffusion process on sintered magnets in order to enhance coercivity [abstract].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by performing a grain boundary diffusion step as disclosed by Hirota et al. in order to enhance coercivity of the sintered magnets.  Regarding the limitations of grain boundary diffusion between pressure molding and aging, and between sintering and pressure molding, respectively, the examiner notes that the selection of any order of performing processing steps is prima facie obvious in the absence of unexpected results due to said order of steps.  See MPEP 2144.04(IV)(C).  Therefore, absent said evidence of unexpected or significant results, the examiner cannot consider the instant claims to be patentably distinct over the suggested disclosure of the prior art.
Regarding claims 15-16 and 18-19, the aforementioned prior art discloses the method of claims 4-5 (see previous).  Hirozawa et al. further teaches hot forming at 650 to 900 degrees C, as stated previously [p.3 In.1-8].  The examiner notes that the disclosed temperature range of Hirozawa falls within the instantly claimed range of 620 degrees C and above, and overlaps with the instantly claimed range of 800 degrees C and below, which is prima facie evidence of .

(2) Response to Argument

Appellant's arguments, filed on 2/12/2021, have been fully considered but they are not persuasive.
Appellant first argues on p.7-8 of the brief that the combination of Hirozawa and Martin do not teach or suggest the limitation of aging and pressure molding in the same atmosphere because Martin is silent regarding a step of pressure molding.  The examiner cannot concur.  
Specifically, the examiner notes that the reliance on Martin was merely to demonstrate the obviousness of utilizing the same containment vessel throughout manufacturing as claimed, wherein the specific steps of sintering, pressure molding, and aging are already shown to be taught by Hirozawa (see previous).  In other words, Martin expressly teaches manufacturing the magnetic alloy powder in the same inert atmosphere environment such that exposure to the ambient atmosphere is avoided and permanent magnet properties are stabilized [col.4 In.23-26, col.5 In.59-63], such that one of ordinary skill would have been motivated to perform the sintering, pressure molding, and aging steps 
In view of the above points, the examiner submits that one of ordinary skill would have reasonably interpreted the disclosure of Martin to apply to the entire manufacturing process of Hirozawa et al. (ie. sintering, forming, aging) in order to avoid exposure to ambient atmosphere and provide stabilized magnetic properties throughout the entire process of Hirozawa et al., such that the combined disclosure of Hirozawa and Martin reasonably meets the claimed limitation of sintering, pressure molding, and aging (as taught by Hirozawa), wherein the aforementioned steps are performed using the same containment vessel and atmosphere (as taught by Martin) (emphasis added). 
Furthermore, as stated previously, the examiner submits that one of ordinary skill would have reasonably applied the method of sintering, furnace cooling, and aging in the same atmosphere to the general method of sintering-forming-aging of Hirozawa et al. to arrive at the instant claim because using one piece of construction (ie. one containment vessel for pressure molding and aging) instead of the structure disclosed in the prior art (ie. potentially separate pressure molding and aging devices) is merely a matter of obvious engineering choice absent evidence showing insight that was contrary to the understandings and expectations of the prior art.  See MPEP 2144.04(V)(B).  Thus, the examiner 
Appellant then argues on p.8 and 10-11 of the brief against Cox et al. because Cox et al. is broadly directed to an alloy rather than specifically a rare earth magnet as claimed.  The examiner cannot concur. 
Specifically, it is not clear to the examiner, nor has it been made clear by appellant, as to how an “alloy” and a rare earth magnet are so significantly distinct such that the prior art of Hirozawa and Cox et al. are uncombinable.  On the contrary, the examiner notes that scope of rare earth magnet compositions and alloys overlap (ie. both are directed to mixtures of metallic elemental materials), such that one of ordinary skill would have readily applied the teachings of Cox et al. to the rare earth magnet alloys of Hirozawa for the express motivation of improving alloy processability as disclosed by Cox et al.  If applicant is of the position that the prior art of Cox et al. teaches away from Hirozawa et al. or is non-analogous to Hirozawa et al., the examiner cannot concur absent concrete evidence or reasoning to the contrary.
Appellant further argues that the reliance upon Cox et al. is based on hindsight reasoning.  However, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 
Appellant further argues on p.8 and 11 of the brief that Cox et al. requires an aging treatment of 1180 degrees C, which teaches away from the aging treatment temperatures of Hirozawa and the instant claims.  The examiner cannot concur.  
Firstly, examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The reliance upon Cox et al. was merely to demonstrate the obviousness of performing a continuous heating method in the same vessel. Thus, applicant’s reliance on the specific aging temperatures of Cox et al. are not persuasive absent concrete evidence to the contrary.  
However, even if the aforementioned aging treatment were relevant to the current rejections, which the examiner does not acquiesce, it is noted that the passage [0068] as relied upon by applicants is merely a specific embodiment of 
Appellant then argues on p.9 and 12 that the prior art in view of Nonomura et al. does not teach the claimed limitation of the mold being “maintained in a same position” because Nonomura et al. is merely directed to a method of thermal analysis rather than heat treatment of magnetic alloys.  The examiner cannot concur.
Firstly, as expressly admitted by appellants in the remarks filed 8/21/2020, Nonomura et al. is directed to determining appropriate heating conditions in a heating furnace [abstract].  The prior art of Hirozawa and others all utilize heating furnaces to heat powder compacts.  Thus, it is not clear to the examiner, nor has it been clear by applicant, as to how the heating control of Nonomura would not be applicable or combinable to the heating processes of the aforementioned prior art.  
Secondly, it is again noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).  Although applicant argues that Nonomura et al. fails to teach heating of rare earth magnets, this feature was previously shown to be taught by Hirozawa.  Thus, the examiner 
Appellant further argues on p.10 that Cox et al. fails to teach pressure molding to “correct dimensions of the sintered magnet” as claimed.
In response, the examiner notes that this point was never alleged in the previous office actions.  As stated previously, Hirozawa et al. teaches hot forming (ie. pressure molding) the magnet alloy in order to perform recrystallization and reorientation, which is reasonably considered to meet the claimed functional limitations of “correcting dimensions” as claimed because reorientation and recrystallization is expected to change (ie. correct) the magnet alloy dimensions as would have been recognized by one of ordinary skill [p.2 In.70-72, p.3 In.9-16].  See MPEP 2173.05(g).  Again, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).  Thus, the examiner cannot concur with applicants because the previous rejections never alleged Cox et al. to teach the functional language of “correcting dimensions.”
Appellant then argues on p.11-12 that Martin does not teach utilizing the same atmosphere for the entire process, rather Martin merely teaches cooling and aging in the same furnace.  The examiner cannot concur.
sintering and aging, not just cooling and aging as alleged by appellants (emphasis added) [col.5 In.59-63].  
Secondly, as stated previously, the examiner submits that one of ordinary skill would have reasonably been motivated to apply the concept of using the same atmosphere for sintering, furnace cooling, and aging for the benefit of avoiding exposure to ambient atmosphere (disclosed by Martin) to the entire, general method of sintering-forming-aging of Hirozawa et al. such that the desired benefit of avoiding exposure to ambient atmosphere would occur for the entire process of sintering, hot forming, and aging of Hirozawa et al., as would have been reasonably suggested to one of ordinary skill.  The examiner’s position is further bolstered because using one piece of construction (ie. one containment vessel for pressure molding and aging) instead of the structure disclosed in the prior art (ie. separate pressure molding and aging devices) is merely a matter of obvious engineering choice absent evidence showing insight that was contrary to the understandings and expectations of the prior art.  See MPEP 2144.04(V)(B).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NICHOLAS A WANG/Examiner, Art Unit 1734                                                                                                                                                                                                        
Conferees:


/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.